Citation Nr: 1758289	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-26 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased, compensable rating for bilateral hearing loss.

2.  Entitlement to an increased, compensable rating for sinusitis. 

3.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 2015, the Board remanded the Veteran's claim for an issuance of a statement of the case and for further evidentiary development.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACTS

1.  Prior to June 7, 2016, the Veteran demonstrated, at worst, level I hearing acuity in his right ear and level III hearing acuity in his left ear. 

2.  From June 7, 2016, the Veteran demonstrated, at worst, level III hearing acuity in his right ear and level V hearing acuity in his left ear.

3.  Symptoms of the Veteran's sinusitis have most nearly approximated three to six non-incapacitating episodes per year characterized by headaches, pain, purulent discharge, or crusting throughout the period on appeal.


CONCLUSIONS OF LAW

1.  Prior to June 7, 2016, the criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  From June 7, 2016, the criteria for a compensable rating for bilateral hearing loss are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent, but no higher, for sinusitis have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.97, Diagnostic Codes (DC) 6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the claims for increased ratings claims on appeal, the AOJ's October 2012 letter provided fully compliant, pre-adjudicatory notice on this claim.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his increased rating claims, which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claims as well as the criteria for establishing a disability rating, and an effective date of award.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, as well as post-service private treatment records, VA treatment records, and adequate VA examination reports, as discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities. 
38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Hearing Loss

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essential normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the result of a pure tone audiometry test.  38 C.F.R. § 4.85, DC 6100. 

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  See 38 C.F.R. § 4.85. 

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See id. 

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

In addition, 38 C.F.R. § 4.85 (c) also provides that Table VIa will be used when the examiner certifies use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.

The Veteran's service-connected bilateral hearing loss has been assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, DC 6100, effective September 1, 1999.  The Veteran contends that his hearing is worse than the currently assigned rating reflects, and that alleges that he is entitled to a compensable rating for such disability.  

In December 2012, the Veteran was afforded a VA audiology examination.  The Veteran's speech discrimination score, using the Maryland CNC word list, was 96 percent in the right ear and 84 percent in the left ear.  Audiometric testing revealed the following pure tone thresholds, in decibels: 







HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
60
65
54
LEFT
50
60
75
80
66

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation testing results reveals Level I in the right ear and level III in the left ear under Table VI.  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating.  38 C.F.R § 4.85, DC 6100.  As the pure tone thresholds do not meet the criteria for exceptional patterns in hearing impairment under 38 C.F.R. § 4.86, Table VIA is not for application.

In June 2016, the Veteran was afforded another VA audiology examination.  Audiometric testing revealed the following pure tone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
55
65
50
LEFT
55
60
75
80
68

Here, as the speech discrimination scores were not provided due to poor reliability, using Table VIa, the June 2016 VA examination revealed level III hearing in the right ear and level V hearing in the left ear.  Combining level III hearing for the right ear and level V hearing for the left ear according to Table VII yields a compensable rating of 10 percent disabling. 

As such, the Board finds that prior to June 7, 2016, a compensable rating for bilateral hearing loss is not warranted, and that from June 7, 2016, a rating of 10 percent, but not higher, for bilateral hearing loss, is warranted.  As the preponderance of the evidence reflects that these ratings are warranted based on a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the benefit of the doubt doctrine is not for application.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.3.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid. The Court also addressed the requirements for an adequate VA audiological examination report. The Court upheld VA's policy of conducting audiometry testing in a sound controlled room. The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The October 2012 VA examiner indicated that the functional impact of the Veteran's hearing loss was difficulty understanding conversation and television, even with appropriate amplification.  The June 2016 VA examiner indicated that the functional impact of the Veteran's hearing loss was difficulty understanding conversation in background noise and soft speech.  This was sufficient to satisfy the requirements of Martinak.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  As noted, the Veteran's hearing loss causes difficulty understanding conversation and television, even with appropriate amplification and difficulty understanding conversation in background noise and soft speech.  These symptoms are contemplated by the criteria.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and remand for referral for extraschedular consideration is not required.  

B.  Sinusitis

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, DC 6513, applicable to chronic maxillary sinusitis.  However, the actual criteria for rating sinusitis is set forth in a General Rating Formula under 38 C.F.R. § 4.97.  Under that formula, a noncompensable rating is warranted where the sinusitis is detected by X-ray only, a 10 percent rating is warranted for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

A November 2012 VA examination report reflects that the Veteran reported daily congestion with sinus infections several times a year.  The Veteran also reported that he has a history of chronic sinusitis with deviated septum and that a surgery was recommended in 1988 but he declined it as it was not certain that the surgery would result in a permanent fix.  The examiner noted that the Veteran's current findings, signs, or symptoms attributable to chronic sinusitis are episodes of sinusitis, headaches, purulent discharge or crusting, and nasal blockage of the left nostril.  The examiner also noted that the Veteran has had one non-incapacitating episode in the past 12 months.  The examiner then noted that the Veteran did not have any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotic treatment in the past 12 months.  The examiner also noted that the Veteran has not had any sinus surgery.  The examiner noted that the Veteran's sinusitis did not have a functional impact on his ability to work. 

In his February 2014 notice of disagreement (NOD), the Veteran stated that on average, he has 3 to 4 episodes per year.  The Veteran also stated that he is taking medication in the form of Fluticasone propionate sodium chloride for his sinusitis.  

In an April 2014 primary care note, the physician recommended the Veteran to use an antibiotic ointment to nasal passages and to seek further treatment from a specialist.  

In a May 2015 otolaryngology consult, the Veteran complained of constant purulent rhinorrhea, fever, facial pain, pressure, left sided nasal obstruction for the previous 7 months.  The physician noted that the Veteran's active non-VA medications included Albuterol, Fluticasone propionate sodium chloride, Glipizide, Omeprazole, simvastatin, and sodium chloride.  

In October 2015, the Veteran was afforded another VA examination for sinusitis.  However, the examiner did not conduct an in-person examination.  The examiner noted that the Veteran's current findings, signs, or symptoms attributable to chronic sinusitis are episodes of sinusitis, headaches, purulent discharge or crusting, and nasal blockage of the left nostril.  The examiner also noted that the Veteran has had one non-incapacitating episode in the past 12 months.  The examiner then noted that the Veteran did not have any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotic treatment in the past 12 months.  The examiner also noted that the Veteran has not had any sinus surgery.

The above evidence reflects that the Veteran has indicated to health care professionals and in his February 2014 NOD that he experiences symptoms of headaches, pain, and discharge or crusting approximately three to four times per year.  The Board finds these statements to be competent and credible.  There is thus evidence that the Veteran has had symptoms that fall within the definition of non-incapacitating episodes three to six times per year.  Resolving reasonable doubt in favor of the Veteran, the Board finds that her symptoms more nearly approximate the criteria for a 10 percent rating for sinusitis.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The symptoms do not, however, meet or more nearly approximate the criteria for a rating higher than 10 percent because there is no lay or medical evidence of more than six non-incapacitating episodes or incapacitating episodes, or polyps.  In addition, a separate 10 percent rating is not warranted under DC 6522 for allergic rhinitis, as it would constitute pyramiding, i.e., evaluating the same manifestations such as difficulty breathing due to nasal discharge or obstruction of the nasal passage under different diagnostic codes.  38 C.F.R. § 4.14. 

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected sinusitis to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's sinusitis.  Those criteria include incapacitating episodes, headaches, pain, purulent discharge, crusting, and antibiotic treatment, and these criteria contemplate the symptoms described by the Veteran of runny nose, headaches, crusting, tenderness, burning sensation, and infections.  There is also no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for sinusitis is not warranted.

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 

For the foregoing reasons, a rating of 10 percent, but no higher, is warranted for the Veteran's sinusitis.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to June 7, 2016, is denied.

Entitlement to a rating of 10 percent, but not higher, for bilateral hearing loss from June 7, 2016, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating of 10 percent, but not higher, for sinusitis is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran claims that his type II diabetes mellitus is due to military service.  

Here, service treatment record from October 1990 documents an elevated blood glucose level of 116.

Post-service medical records indicate that the Veteran is currently diagnosed with type II diabetes mellitus.  

As noted above, the evidence of record suggests a potential relationship between the Veteran's currently diagnosed type II diabetes mellitus and service.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his diagnosed type II diabetes mellitus.  The Board therefore finds the evidence of record clears the low threshold for obtaining a VA examination and medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Ongoing VA medical records should also be obtained, to include treatment at Louisville VA Medical Center.  38 U.S.C. § 5103A(c) (West 2014); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance). 

Accordingly, the claim for service connection for diabetes is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records, to include records from Louisville VA Medical Center, which have not already been associated with the claims file. 

2. After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his type II diabetes mellitus.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed 

Following a complete review of the record and clinical evaluation, the examiner should provide the following medical opinion: 

Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed type II diabetes mellitus is related to the Veteran's military service or had its onset in service or within one year following separation from service? 

In rendering the opinion, the examiner should consider the Veteran's elevated blood glucose level of 116 in an October 1990 service treatment record.

3. After the additional evidence is received, readjudicate the claim on appeal.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


